 

Exhibit 10.5

 

Loan No. 10183025

 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of April
10, 2018, by ARHC HDLANCA01, LLC, ARHC NHCANGA01, LLC, ARHC FMMUNIN03, LLC, ARHC
BMLKWCO01, LLC, ARHC ECMCYNC01, LLC, ARHC ECCPTNC01, LLC, ARHC LPELKCA01, LLC,
ARHC MMTCTTX01, LLC, ARHC MRMRWGA01, LLC, ARHC OLOLNIL01, LLC, ARHC PPHRNTN01,
LLC, ARHC SMERIPA01, LLC, ARHC AMGLNAZ02, LLC, ARHC PHNLXIL01, LLC, ARHC
AMGLNAZ01, LLC, ARHC SFSTOGA01, LLC, ARHC VCSTOGA01, LLC, ARHC WLWBYMN01, LLC,
ARHC AHPLYWI01, LLC, and ARHC PRPEOAZ03, LLC, each a Delaware limited liability
company (individually and collectively, as the context may require, the
“Borrower”) and HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership, having an address at 405 Park Avenue, New York, New York 10022
(“Guarantor”); Borrower and Guarantor hereinafter referred to, individually and
collectively, as the context may require, as “Indemnitor”), in favor of KEYBANK
NATIONAL ASSOCIATION, a national banking association, having an address at
11501 Outlook, Suite 300, Overland Park, Kansas 66211 (together with its
successors and assigns, “Indemnitee”) and the other Indemnified Parties (as
defined in the Loan Agreement).

 

RECITALS:

 

The following recitals are a material part of this Agreement.

 

A.           Borrower is the owner of the Property.

 

B.           Indemnitee is prepared to make a loan (the “Loan”) to Borrower in
the original principal amount of $118,700,000.00 pursuant to a Loan Agreement of
even date herewith between Indemnitee and Borrower (the “Loan Agreement”), which
Loan shall be evidenced by a Promissory Note A-1 and a Promissory Note A-2, each
dated the date hereof, and made by Borrower in favor of Lender (individually and
collectively, as the context may require, the “Note”) and secured by, among
other things one or more mortgages/deeds of trust/deeds to secure debt, dated as
of the date hereof, given by Borrower to or for the benefit of Indemnitee and
encumbering the Property (individually and collectively, as the context may
require, the “Security Instrument”). Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.

 

C.           Indemnitee is unwilling to make the Loan unless Indemnitor agrees
to provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.

 

D.           Indemnitor is entering into this Agreement to induce Indemnitee to
make the Loan.

 

 

 



 

AGREEMENT:

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitor hereby agrees for the benefit of
the Indemnified Parties as follows:

 

1.          Indemnification. Indemnitor covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold the Indemnified
Parties harmless from and against any and all Losses (defined below) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
the Property in violation of Environmental Law; (b) any past, present or
threatened Release of Hazardous Substances in, on, above, under or from the
Property in violation of Environmental Law; (c) any activity by Indemnitor, any
Person affiliated with Indemnitor, and any tenant or other user of the Property
in connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Substances at any time located in, under, on or above the Property; (d) any
activity by Indemnitor, any Person affiliated with Indemnitor, and any tenant or
other user of the Property in connection with any actual or proposed Remediation
of any Hazardous Substances at any time located in, under, on or above the
Property, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including any removal, remedial or corrective action; (e)
any past, present or threatened non-compliance or violations of any
Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including any failure by
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Property to comply with any order of any Governmental Authority in
connection with any Environmental Laws with respect to the Property; (f) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with the environmental condition of the Property; (h) any past,
present or threatened injury to, destruction of or loss of natural resources in
any way connected with the Property, including costs to investigate and assess
such injury, destruction or loss; (i) any acts of Indemnitor, any Person
affiliated with Indemnitor, and any tenant or other user of the Property in
arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of Hazardous Substances from the Property
at any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of Indemnitor, any Person affiliated with any
Indemnitor, and any tenant or other user of the Property in accepting any
Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; and (k) any misrepresentation or inaccuracy in any representation
or warranty relating to the environmental condition of the Property or material
breach or failure to perform any covenants or other obligations relating to the
environmental condition of the Property pursuant to this Agreement or the Loan
Agreement.

 

 2 

 



 

2.          Duty to Defend and Attorneys and Other Fees and Expenses. Upon
written request by any Indemnified Party, Indemnitor shall defend same (if
requested by any Indemnified Party, in the name of the Indemnified Party) by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, any Indemnified Parties may, in their
sole and absolute discretion, engage their own attorneys and other professionals
to defend or assist them, and, at the option of such Indemnified Parties, their
attorneys shall control the resolution of any claim or proceeding, providing
that no compromise or settlement shall be entered without Indemnitor’s written
consent, which consent shall not be unreasonably withheld. Upon demand,
Indemnitor shall pay or, in the sole and absolute discretion of the Indemnified
Parties, reimburse, the Indemnified Parties for the payment of reasonable,
out-of-pocket fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith;
provided, however, that Indemnitor shall not be liable for, and shall not have
to pay or reimburse the Indemnified Parties for, the fees and expenses of more
than one (1) general counsel, and one (1) separate local counsel for the state
in which the Property is located.

 

3.          Definitions. Capitalized terms used herein and not specifically
defined herein shall have the respective meanings ascribed to such terms in the
Loan Agreement. As used in this Agreement, the following terms shall have the
following meanings:

 

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

 

The term “Losses” means any actual out-of-pocket losses, damages (excluding in
all events any consequential, exemplary, punitive, indirect and special
damages), costs, fees, expenses, claims, suits, judgments, awards, liabilities
(including strict liabilities), obligations, debts, fines, penalties, charges,
costs of Remediation (whether or not performed voluntarily), amounts paid in
settlement, litigation costs, reasonable attorneys’ fees, engineers’ fees,
environmental consultants’ fees, and investigation costs (including costs for
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), whether or not
incurred in connection with any judicial or administrative proceedings, actions,
claims, suits, judgments or awards but in no event shall “Losses” include any
sums incurred as a result of the gross negligence, fraud or willful misconduct
of Indemnitee or its agents.

 

4.          Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by any amendment or
modification of the provisions of the Note, the Loan Agreement, the Security
Instrument or any other Loan Document to or with Indemnitee by Indemnitor or any
Person who succeeds Indemnitor or any Person as owner of the Property. In
addition, the liability of Indemnitor under this Agreement shall in no way be
limited or impaired by (i) any extensions of time for performance required by
the Note, the Loan Agreement, the Security Instrument or any of the other Loan
Documents, (ii) any sale or transfer of all or part of the Property, except as
expressly permitted in the Loan Documents, (iii) except as provided herein, any
exculpatory provision in the Note, the Loan Agreement, the Security Instrument,
or any of the other Loan Documents limiting Indemnitee’s recourse to the
Property or to any other security for the Note, or limiting Indemnitee’s rights
to a deficiency judgment against Indemnitor, (iv) the accuracy or inaccuracy of
the representations and warranties made by Indemnitor under the Note, the Loan
Agreement, the Security Instrument or any of the other Loan Documents or herein,
(v) the release of Indemnitor or any other Person from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
other Loan Documents by operation of law, Indemnitee’s voluntary act, or
otherwise, (vi) the release or substitution in whole or in part of any security
for the Loan, or (vii) Indemnitee’s failure to record the Security Instrument or
file any UCC financing statements (or Indemnitee’s improper recording or filing
of any thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Loan; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.

 

 3 

 



 

5.          Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to or exhausting any security or collateral
or without first having recourse to the Note, the Loan Agreement, the Security
Instrument, or any other Loan Documents or any of the Property, through
foreclosure proceedings or otherwise, provided, however, that nothing herein
shall inhibit or prevent Indemnitee from suing on the Note, foreclosing, or
exercising any power of sale under, the Security Instrument, or exercising any
other rights and remedies thereunder. This Agreement is not collateral or
security for the Debt, unless Indemnitee expressly elects in writing to make
this Agreement additional collateral or security for the Debt, which Indemnitee
is entitled to do in its discretion. It is not necessary for an Event of Default
to have occurred for the Indemnified Parties to exercise their rights pursuant
to this Agreement. Notwithstanding any provision of the Loan Agreement, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Loan Agreement; Indemnitor is fully and personally
liable for such obligations, and such liability is not limited to the original
or amortized principal balance of the Loan or the value of the Property.

 

6.          Survival. The indemnity obligations and liabilities of Indemnitor
under this Agreement shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Security Instrument. Notwithstanding the foregoing, the liabilities and
obligations of Indemnitor hereunder shall not apply to the extent that any such
liability or obligation has been adjudicated as final (and is not subject to
appeal) to have arisen from, or that Indemnitor can prove arose solely from,
Hazardous Substances that: (a) were not present on the Property prior to the
date (the “Foreclosure Date”) that Indemnitee or its nominee acquired title to
the Property, whether by foreclosure, exercise of power of sale or otherwise
(including a deed in lieu that has been accepted by Indemnitee or its nominee)
and (b) were not the result of any act or negligence of Indemnitor or any of
Indemnitor’s affiliates, agents or contractors. Notwithstanding the foregoing,
the continuing liability of Indemnitors hereunder shall terminate (other than
with respect to any outstanding unfulfilled obligations or claims that have been
made pursuant thereto) on the date which is one (1) year after, as applicable,
the Foreclosure Date or the date on which the obligations of Borrower under the
Loan Documents have been paid in full (the “Satisfaction Date”), provided that
such termination shall be further conditioned upon Lender’s receipt and
reasonable approval of an updated Phase I environmental assessment report (and a
follow up Phase II environmental assessment report if required by the Phase I),
which report shall be dated, or last updated, to a date which is not earlier
than the Satisfaction Date, showing no recognized environmental conditions or
other materially adverse environmental conditions that were not disclosed in the
Environmental Report.

 

 4 

 



 

7.          Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
lesser of (a) the Default Rate or (b) the maximum interest rate which Indemnitor
may by law pay or the Indemnified Parties may charge and collect, from the date
payment was due, provided that the foregoing shall be subject to the provisions
of Section 10 of the Note.

 

8.          Waivers. (a) Indemnitor hereby waives (i) any right or claim of
right to cause a marshaling of Indemnitor’s assets or to cause Indemnitee or
other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against Indemnitor; (ii) and relinquishes
all rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation which Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including any claim that such subrogation
rights were abrogated by any acts of Indemnitee or other Indemnified Parties;
(iii) the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against or by Indemnitee or
other Indemnified Parties; (iv) notice of acceptance hereof and of any action
taken or omitted in reliance hereon; (v) presentment for payment, demand of
payment, protest or notice of nonpayment or failure to perform or observe, or
other proof, or notice or demand; and (vi) all homestead exemption rights
against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.

 

(b)          Indemnitor and Indemnitee hereby waive, to the fullest extent
permitted by law, the right to trial by jury in any action, proceeding or
counterclaim, whether in contract, tort or otherwise, relating to this Agreement
or any acts or omissions of any Indemnified Parties in connection therewith.

 

9.          Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of Legal Action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Person
responsible for the presence of any Hazardous Substances at, in, on, under or
migrating onto the Property or otherwise obligated by law to bear the cost. The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitor’s
rights now or hereafter in such claims.

 

10.         Indemnitor’s Representations and Warranties. Indemnitor represents
and warrants that:

 

(a)          if Indemnitor is a corporation, a limited liability company, a
trust or partnership, it has the full corporate/ limited liability company/
partnership/ trust power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; the execution, delivery and performance of
this Agreement by Indemnitor has been duly and validly authorized; and all
requisite corporate/ limited liability company/ partnership/ trust action has
been taken by Indemnitor to make this Agreement valid and binding upon
Indemnitor;

 

 5 

 



 

(b)          if Indemnitor is a corporation, a limited liability company, a
trust or partnership, its execution of, and compliance with, this Agreement is
in the ordinary course of business of Indemnitor and will not result in the
breach of any term or provision of the charter, by-laws, partnership, operating
or trust agreement, or other governing instrument of Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which Indemnitor or
the Property is subject, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Indemnitor or the Property is
subject;

 

(c)          to Indemnitor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, either in any one instance
or in the aggregate, would reasonably be expected to result in any material
adverse change in the business, operations, financial condition, properties or
assets of Indemnitor, or in any material impairment of the right or ability of
Indemnitor to carry on its business substantially as now conducted, or in any
material liability on the part of Indemnitor, or which would draw into question
the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of Indemnitor contemplated herein, or which
would be likely to impair materially the ability of Indemnitor to perform under
the terms of this Agreement;

 

(d)          it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

 

(e)          to the best of Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and

 

(f)          subject to general principles of equity and creditors’ rights, this
Agreement constitutes a valid, legal and binding obligation of Indemnitor,
enforceable against it in accordance with the terms hereof.

 

11.         No Waiver. No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.

 

12.         Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other party hereto
of (i) any notice, advice or other written communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Substances on, from
or related to the Property which could reasonably be expected to materially and
adversely affect the Property, and (ii) any Legal Action brought against such
party or so related to the Property, with respect to which Indemnitor may have
liability under this Agreement. Such notice shall comply with the provisions of
Section 14 hereof.

 

13.         Intentionally Omitted.

 

14.         Notices. All notices or other written communications hereunder shall
be made in accordance with (a) Section 10.6 of the Loan Agreement in the case of
Lender and Borrower, and (b) the respective Guaranty Agreement executed by any
Indemnitor other than Borrower in the case of any such Indemnitor.

 

 6 

 

 

15.         Counterparts. This Agreement may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Agreement.

 

16.         No Oral Change. This Agreement, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

17.         Headings, Etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

 

18.         Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person referred to may require.
Without limiting the effect of specific references in any provision of this
Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and assigns.

 

19.         Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

 

20.         Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, the Security Instrument, the Loan Agreement or the other Loan
Documents or would otherwise have at law or in equity.

 

21.         Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

 

22.         Governing Law. The governing law and related provisions set forth in
Section 10.3 of the Loan Agreement (including, any authorized agent provisions
thereof) are hereby incorporated by reference as if fully set forth herein (with
Indemnitor substituted in all places where Borrower appears thereunder) and
shall be deemed fully applicable to Indemnitor hereunder. Indemnitor hereby
certifies that it has received and reviewed the Loan Agreement (including,
Section 10.3 thereof).

 

 7 

 



 

23.         Miscellaneous. (a) Wherever pursuant to this Agreement (i)
Indemnitee exercises any right given to it to approve or disapprove, (ii) any
arrangement or term is to be satisfactory to Indemnitee, or (iii) any other
decision or determination is to be made by Indemnitee, the decision of
Indemnitee to approve or disapprove, all decisions that arrangements or terms
are satisfactory or not satisfactory and all other decisions and determinations
made by Indemnitee, shall be in the sole and absolute discretion of Indemnitee,
except as may be otherwise expressly and specifically provided herein.

 

(b)          Wherever pursuant to this Agreement it is provided that Indemnitor
pay any costs and expenses, such costs and expenses shall include reasonable
out-of-pocket legal fees and disbursements of Indemnitee, whether retained
firms, and the reimbursements for the expenses of the in-house staff.

 

(c)          If Indemnitor consists of more than one person or party, the
obligations and liabilities of each such person or party hereunder shall be
joint and several.

 

(d)          The following rules of construction shall be applicable for all
purposes of this Agreement and all documents or instruments supplemental hereto,
unless the context otherwise clearly requires:

 

(i)The terms “include,” “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”;

 

(ii)The term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”;

 

(iii)The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision or section of this Agreement;

 

(iv)An Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Lender; and

 

(v)No inference in favor of or against any party shall be drawn from the fact
that such party has drafted any portion hereof or any other Loan Document.

 

24.         State Specific Provisions. In the event of any inconsistencies
between the other terms and conditions of this Agreement and this Section, the
terms and conditions of this Section shall control and be binding.

 

24.1         Arizona Law Provisions. The following provisions shall apply to
this Agreement to the extent that Arizona law is deemed to govern this
Agreement:

 

This Agreement is not a contract secured by the Security Instrument and
therefore, no enforcement action under this Agreement will be subject to the bar
date for deficiency actions or any other limitations or restrictions set forth
in A.R.S. § 33-814.

 

 8 

 



 

24.2         California Law Provisions. The following provisions shall apply to
this Agreement to the extent that California law is deemed to govern this
Agreement:

 

(a) Without limiting the generality, scope or meaning of any of the foregoing or
any other provision of this Agreement:

 

(1)          Indemnitor hereby waives any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so Indemnitor shall
be liable even if Borrower had no liability at the time of execution of the
Note, the Security Instrument or any other Loan Document or thereafter ceases to
be liable. Indemnitor hereby waives any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so Indemnitor’s
liability may be larger in amount and more burdensome than that of Borrower.
Indemnitor waives all rights to require Lender to pursue any other remedy it may
have against Borrower, or any member of Borrower, including any and all benefits
under California Civil Code Section 2845, 2849 and 2850. Indemnitor further
waives any rights, defenses and benefits that may be derived from Sections 2787
to 2855, inclusive, of the California Civil Code or comparable provisions of the
laws of any other jurisdiction and further waives all other suretyship defenses
Indemnitor would otherwise have under the laws of California or any other
jurisdiction.

 

(2)         Upon a default by Borrower, Lender in its sole discretion, without
prior notice to or consent of Indemnitor, may elect to (A) foreclose either
judicially or nonjudicially against any real or personal property security it
may hold for the Loan, (B) accept a transfer of any such security in lieu of
foreclosure, (C) compromise or adjust the Loan or any part of it or make any
other accommodation with Borrower or (D) exercise any other remedy against
Borrower or any security. No such action by Lender shall release or limit the
liability of Indemnitor, who shall remain liable under this Agreement after the
action, even if the effect of the action is to deprive Indemnitor of any
subrogation rights, rights of indemnity, or other rights to collect
reimbursement from Borrower for any sums paid to Lender, whether contractual or
arising by operation of law or otherwise. Indemnitor expressly agrees that under
no circumstances shall it be deemed to have any right, title, interest or claim
in or to any real or personal property to be held by Lender or any third party
after any foreclosure or transfer in lieu of foreclosure of any security for the
Loan.

 

(3)         Regardless of whether Indemnitor may have made any payments to
Lender, Indemnitor hereby waives (A) all rights of subrogation, indemnification,
contribution and any other rights to collect reimbursement from Borrower or any
other party for any sums paid to Lender, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise, (B) all rights to enforce any remedy that
Lender may have against Borrower and (C) all rights to participate in any
security now or later to be held by Lender for the Loan. The waivers given in
this subsection (3) shall be effective until the Loan has been paid and
performed in full.

 

 9 

 



 

(4)         Indemnitor waives all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guarantied obligation,
has destroyed Indemnitor’s rights of subrogation and reimbursement against
Borrower by operation of Section 580d of the California Code of Civil Procedure
or otherwise. Indemnitor further waives any right to a fair value hearing under
California Code of Civil Procedure Section 580a, or any other similar law, to
determine the size of any deficiency owing (for which Indemnitor would be liable
hereunder) following a non-judicial foreclosure sale.

 

(5)         Without limiting the foregoing or anything else contained in this
Agreement, Indemnitor waives all rights and defenses that Indemnitor may have
because the Loan is secured by real property. This means, among other things:

 

(a)          that Lender may collect from Indemnitor without first foreclosing
on any real or personal property collateral pledged by Borrower; and

 

(b)          if Lender forecloses on any real property collateral pledged by
Borrower: (x) the amount of the Loan may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (y) Lender may collect from Indemnitor even if
Lender, by foreclosing on the real property collateral, has destroyed any right
Indemnitor may have to collect from Borrower. This subsection (5) is an
unconditional and irrevocable waiver of any rights and defenses Indemnitor may
have because the Loan is secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon Sections
580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

 

(6)         Indemnitor waives all rights and defenses arising out of any failure
of the Lender to disclose to the Indemnitor any information relating to the
financial condition, operations, properties or prospects of Borrower now or in
the future known to the Lender (Indemnitor waiving any duty on the part of the
Lender to disclose such information).

 

(7)          Without limiting the generality of the foregoing or any other
provision of this Agreement, Indemnitor hereby expressly waives any and all
benefits under California Civil Code sections 2815, 2819, 2822, 2839, 2846,
2847, 2899 and 3433, California Code of Civil Procedures sections 580a, 580b,
580c, 580d and 726, and Chapter 2 of Title 14 of the California Civil Code.

 

 10 

 



 

(b)          Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
INDEMNITOR HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
INDEMNITOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY INDEMNITOR.

 

  /s/ MA   Indemnitor’s Initials

 

24.3         Tennessee Law Provisions. The following provisions shall apply to
this Agreement to the extent that Tennessee law is deemed to govern this
Agreement:

 

Add to definition of “Environmental Law”: “the environmental protection statutes
located in Title 68 of Tennessee Code Annotated, including, but not limited to,
the Tennessee Hazardous Waste Management Act”

 

24.4         Texas Law Provisions. The following provisions shall apply to this
Agreement to the extent that Texas law is deemed to govern this Agreement:

 

(a) Statutory Rights Waiver. Indemnitor is not a surety and waives any defense
based upon a claim that it is a surety arising under any statute or rule of law,
including Rule 31 of the Texas Rules of Civil Procedure, Section 17.01 of the
Texas Civil Practice and Remedies Code, Chapter 34 of the Texas Business and
Commerce Code and any successor or supplemental provisions thereto. Indemnitor
waives any rights it may have under Sections 51.003, 51.004 and 51.005 of the
Texas Code, as amended.

 

(b)          Express Negligence. It is the express intention of each Indemnitor
and each Indemnitor hereby agrees that the indemnities set forth in this
Agreement will apply to and fully protect each indemnified party even though any
claims, demands, liabilities, losses, damages, causes of action, judgments,
penalties, costs and expenses (including reasonable attorneys’ fees) then the
subject of indemnification may have been caused by, arise out of, or are
otherwise attributable to, directly or indirectly, the negligence (excluding
gross negligence) in whole or in part of such indemnified party and/or any other
party.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 11 

 



 

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor as of the day
and year first above written.

 

INDEMNITOR:

 

ARHC HDLANCA01, LLC,

ARHC NHCANGA01, LLC,

ARHC FMMUNIN03, LLC,

ARHC BMLKWCO01, LLC,

ARHC ECMCYNC01, LLC,

ARHC ECCPTNC01, LLC,

ARHC LPELKCA01, LLC,

ARHC MMTCTTX01, LLC,

ARHC MRMRWGA01, LLC,

ARHC OLOLNIL01, LLC,

ARHC PPHRNTN01, LLC,

ARHC SMERIPA01, LLC,

ARHC AMGLNAZ02, LLC,

ARHC PHNLXIL01, LLC,

ARHC AMGLNAZ01, LLC,

ARHC SFSTOGA01, LLC,

ARHC VCSTOGA01, LLC,

ARHC WLWBYMN01, LLC,

ARHC AHPLYWI01, LLC and

ARHC PRPEOAZ03, LLC,

each a Delaware limited liability company

 

  By: /s/ Michael Anderson     Name: Michael Anderson       Authorized Signatory
for each such Limited Liability Company  

 

  INDEMNITOR:           HEALTHCARE TRUST OPERATING PARTNERSHIP, L.P.,     a
Delaware limited partnership             By: Healthcare Trust, Inc.,       a
Maryland corporation,       its general partner               By: /s/ Michael
Anderson       Name: Michael Anderson       Title: Authorized Signatory  

 

Signature Page to Environmental Indemnity Agreement

 

 

